THE THIRTEENTH COURT OF APPEALS

                                   13-13-00586-CV


                                  Nita Harmon Smith
                                           v.
                     Padre Isles Property Owners Association, Inc.


                                   On Appeal from the
                     28th District Court of Nueces County, Texas
                         Trial Cause No. 2012-DCV-1661-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed with prejudice. The Court orders the

appeal DISMISSED WITH PREJUDICE in accordance with its opinion. Costs of the

appeal are adjudged against appellant.

      We further order this decision certified below for observance.

February 13, 2014